Citation Nr: 0946920	
Decision Date: 12/10/09    Archive Date: 12/18/09

DOCKET NO.  09-12 753	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
psychiatric disability, diagnosed as schizophrenia.  

2.  Entitlement to service connection for a psychiatric 
disability, diagnosed as schizophrenia.

3.  Entitlement to service connection for hepatitis C.

4.  Entitlement to service connection for a bilateral 
shoulder disability.

5.  Entitlement to service connection for a cervical spine 
disability.

6.  Entitlement to service connection for a lumbar spine 
disability.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D.  Havelka, Counsel


INTRODUCTION


The Veteran's active military service extended from January 
1969 to January 1973.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2006 rating decision by the 
Department of Veteran Affairs (VA) Regional Office (RO) in 
Baltimore, Maryland, that, in part, denied service connection 
for the disabilities indicated on the cover sheet.  

In October 2009, the appellant testified at a hearing at the 
RO before the undersigned Veterans Law Judge sitting in 
Washington, DC.  A transcript of his testimony is associated 
with the claims file.

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).

The issues of service connection for shoulder, cervical 
spine, and lumbar spine disabilities are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  The RO denied the Veteran's attempt to reopen his claim 
for service connection for a psychiatric disability in 
November 1977.  The Veteran was notified of this decision 
that same month but did not file an appeal.  That decision is 
now final.  

2.  Medical evidence showing a current diagnosis of 
schizophrenia which is chronic, permanent, and dates back to 
military service, has been received since the June 2002 RO 
decision.  

3.  The medical evidence reveals that the Veteran has a 
current diagnosis of hepatitis C, but there is no competent 
medical evidence linking the Veteran's hepatitis C to active 
military service.
  

CONCLUSIONS OF LAW

1.  Evidence received since the November 1977 rating decision 
is new and material, and the Veteran's claim for service 
connection for a psychiatric disability is reopened.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2009).

2.  The criteria for service connection for a psychiatric 
disability, diagnosed as schizophrenia, have been met.  
38 U.S.C.A. §§ 101(16), 1110, 1131 (West 2002);  38 C.F.R. § 
3.303 (2009).  

3.  The criteria for service connection for Hepatitis C have 
not been met.  38 U.S.C.A. §§ 101(16), 1110, 1131 (West 
2002);  38 C.F.R. § 3.303 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide. 38 U.S.C.A. § 5103(a).

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; 3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

In the context of a claim to reopen, notice must include an 
explanation of 1) the evidence and information necessary to 
establish entitlement to the underlying claim for the benefit 
sought; and 2) what constitutes new and material evidence to 
reopen the claim as determined by the evidence of record at 
the time of the previous final denial.  See Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  VA must look at the bases 
for the denial in the prior decision and respond with a 
notice letter that describes what evidence would be necessary 
to substantiate that element or elements required to 
establish service connection that were found insufficient in 
the previous denial.  See Id.  

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

The RO provided the appellant pre-adjudication notice by 
letters dated in October 2004, August 2005, and November 
2006.

The notification substantially complied with the requirements 
of Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
identifying the evidence necessary to substantiate a claim 
and the relative duties of VA and the claimant to obtain 
evidence.

A January 2007 letter provided the appellant with 
notification of the laws regarding degrees of disability and 
effective dates.  The issues on appeal were subsequently 
readjudicated in a March 2009 Statement of the Case.  

VA has obtained service treatment records, VA treatment 
records, private medical records, assisted the appellant in 
obtaining evidence, afforded him a physical examination, and 
afforded him the opportunity to present hearing testimony, 
statements and evidence.  All known and available records 
relevant to the issue on appeal have been obtained and 
associated with the appellant's claims file and he has not 
contended otherwise.

In any event, the appellant has neither alleged nor 
demonstrated any prejudice with regard to the content or 
timing of the notices.  See Shinseki v. Sanders, 129 S.Ct. 
1696 (2009) (Reversing prior case law imposing a presumption 
of prejudice on any notice deficiency, and clarifying that 
the burden of showing that an error is harmful, or 
prejudicial, normally falls upon the party attacking the 
agency's determination.) See also Mayfield v. Nicholson, 444 
F.3d 1328, 1333-34 (Fed. Cir. 2006).

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a 
decision at this time.

II.  Reopening of Claim

The RO denied the Veteran's attempt to reopen his claim for 
service connection for a psychiatric disability in a November 
1977 rating decision.  The Veteran was notified of this 
decision in a letter dated that same month.  The veteran did 
not appeal the RO decision and it became final.  38 U.S.C.A. 
§ 7105(c).  The reason for the denial of service connection 
was that the evidence of record revealed diagnoses of 
schizoid personality disorder and did not show a diagnosis or 
treatment for a mental condition considered a disability by 
VA.  Personality disorders are not diseases or injuries 
within the meaning of applicable legislation for service 
connection purposes.  38 C.F.R. § 3.303(c).  

If new and material evidence is presented or secured with 
respect to a claim that has been disallowed the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108; Manio v. Derwinski, 1 Vet. 
App. 140, 145 (1991).  The fact that the RO may have 
determined that new and material evidence was presented, and 
reopened the claim on that basis, is not binding on the 
Board's determination of the question of whether new and 
material evidence has been submitted.  The Board must address 
the issue initially itself. Barnett v. Brown, 83 F.3d 1380, 
1384 (Fed. Cir. 1996).  If the Board finds that no such 
evidence has been offered, that is where the analysis must 
end, and what the RO may have determined in that regard is 
irrelevant.  Id. Further analysis, beyond consideration of 
whether the evidence received is new and material, is neither 
required nor permitted.  Id. at 1384.  See also Butler v. 
Brown, 9 Vet. App. 167, 171 (1996).

Evidence is considered "new" if it was not previously 
submitted to agency decision makers.  "Material" evidence 
is evidence which, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  For the 
purpose of determining whether a case should be reopened, the 
credibility of the evidence added to the record is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In February 2005, the Veteran submitted to reopen his claim 
for service connection for a psychiatric disability.  A July 
2005 VA Compensation and Pension examination report reveals a 
current diagnosis of schizophrenia which the examiner 
indicated was chronic and permanent and dated back to 
service.   
The evidence received subsequent to the November 1977 RO 
rating decision is new and material.  The VA medical records 
show a current diagnosis of schizophrenia with symptoms 
dating back to service.  This record is "new" as it did not 
exist at the time of the prior determination; it is also 
"material" in that it raises a reasonable possibility of 
substantiating the claim.

The evidence received subsequent to the November 1977 RO 
rating decision is "new and material" and reopening the 
claim for service connection for a psychiatric disability is 
warranted.

III.  Service Connection

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of preexisting injury 
suffered or disease contracted in the line of duty.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

When a chronic disease identity is established in service, 
then a showing of continuity after discharge is not required.  
Continuity of symptomatology is required only where the 
condition noted during service (or in a presumptive period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned. 38 C.F.R. § 
3.303(b).  The nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology.  See 
Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 
Vet. App. 488, 495 (1997).  Service connection may also be 
granted for any injury or disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service. 38 C.F.R. § 3.303(d).

A.  Psychiatric Disability

Psychoses may be presumed to have been incurred during active 
military service if they manifest to a degree of 10 percent 
within the first year following active service.  38 U.S.C.A. 
§§ 1101, 1112, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309.  

The Veteran had active military service from January 1969 to 
January 1973.  Service treatment records reveal that the 
Veteran was evaluated on several occasions for complaints of 
psychiatric symptoms in 1972.  An April 1972 psychiatric 
consultation indicated impressions of hypochondriasism and 
possible early paranoid schizophrenia.  A September 1972 
psychological consultation ultimately indicated a diagnosis 
of hypochondriacal neurosis.  Symptoms of depressed feelings 
were also noted.  The Veteran's separation examination report 
is dated August 1972 and indicates a "normal" psychiatric 
clinical evaluation.  However, this is prior to the September 
1972 service  psychological consultation and almost five 
months prior to the Veteran's actual date of separation.  

In June 1974, a VA Compensation and Pension examination of 
the Veteran was conducted.  No psychiatric disturbance was 
found the examiner at that time.  The Veteran was 
hospitalized for inpatient treatment at a VA hospital from 
August to September 1974; ultimately, a diagnosis of schizoid 
personality with immaturity was made.  He was hospitalized 
for inpatient psychiatric treatment at a VA hospital for 19 
days in April 1975.  This time the diagnosis was schizoid 
personality - question latent schizophrenia.  This diagnosis 
was again made because of VA inpatient treatment from July to 
September 1977.  

Private treatment records reveal that the Veteran received 
psychiatric treatment from December 1979 to December 1980 and 
the diagnosis was chronic schizophrenia.  An October 1980 VA 
examination report repeated this diagnosis.  

A December 1995 VA psychiatric Compensation and Pension 
examination report indicates a diagnosis of "anxiety state, 
unchanged in many years."  VA treatment records dated in 
2004 and 2005 revealed treatment for a diagnosis of paranoid 
schizophrenia.  

In July 2005, the most recent VA psychiatric Compensation and 
Pension examination of the Veteran was conducted.  The 
examiner reviewed the medical evidence of record and noted 
the Veteran's initial hospitalization for schizophrenia in 
1974.  The diagnosis was paranoid schizophrenia.  The 
examiner noted on review of the evidence that the Veteran had 
severe chronic schizophrenia, which was permanent and 
manifested with numerous periods of relapse over the years.  

The evidence supports a grant of service connection for 
schizophrenia.  The Veteran has a current diagnosis of 
schizophrenia.  The 2005 VA examination report indicates that 
the psychiatric disability is chronic, permanent and 
manifested by numerous periods of relapse over the years 
dating back to at least 1974.  However, review of the 
Veteran's service treatment records reveals a diagnosis of 
possible early paranoid schizophrenia during service in April 
1972.  The Veteran's schizophrenia is shown to be chronic and 
there is a continuity of symptoms dating back to this 
provisional diagnosis during service.  Accordingly, service 
connection for a psychiatric disability, diagnosed as 
schizophrenia, is warranted.  

B.  Hepatitis C

In July 2005, the Veteran filed a claim for service 
connection for hepatitis C; he indicated that he had been 
diagnosed with this disability at a VA medical facility in 
March 2004.  In an August 2005 statement he asserted that he 
was infected with hepatitis C as a result of immunizations he 
received by a "gun" injector during active service.  He 
made this same assertion in his April 2006 notice of 
disagreement in which he indicated that during one 
immunization during service he bled.  

At the October 2009 hearing, the Veteran abruptly changed his 
theory of infection and claimed he became infected with 
hepatitis C as a result of unprotected sexual activity during 
service, along with air gun immunization.  However, he also 
acknowledged that he had unprotected sexual activity after 
service, along with a post-service tattoo, and a post-service 
motor vehicle accident.  

The Veteran's service treatment records do not reveal any 
diagnosis of hepatitis, nor is there evidence of any related 
symptoms such as nausea with jaundice.  There is no evidence 
of treatment for serious bleeding during service and no 
evidence of any blood transfusions during service.  

Private medical records reveal that the Veteran was injured 
in a motor vehicle accident in August 1988.  His injuries 
were serious enough to require surgical treatment and use of 
intravenous fluids.  

A May 2004 VA treatment record reveals a diagnosis of 
"chronic hepatitis C, genotype 1a."  

In December 2005, a VA examination of the Veteran was 
conducted.  The Veteran reported use of alcohol but not the 
use of illegal drugs.  The examiner noted the Veteran's past 
medical history including his immunizations during service 
and the injuries in the motor vehicle accident in 1988 with 
the resulting surgery.  The diagnosis was hepatitis C.  The 
examiner indicated several possible sources of infection 
including:  multiple unprotected sex partners; surgery and 
blood transfusion from the 1988 accident; a post-service 
tattoo; and a history of alcohol abuse.  The physician's 
medical opinion was that it was less likely than not that the 
hepatitis C was a result of the Veteran's immunizations 
during service.  

The evidence is against the Veteran's claim for service 
connection for hepatitis C.  There is no medical evidence 
linking the Veteran's current hepatitis C to active service 
or any incident therein.  The medical opinion of a VA 
physician is that it is less likely than not that the 
Veteran's hepatitis C is a result of the Veteran's 
immunizations during service.  In rendering this opinion, the 
physician reviewed and accounted for all hepatitis C risk 
factors reported by the Veteran.  While the Veteran reported 
unprotected sex during service, he also reported unprotected 
sex before and after service and, of the risk factors 
identified, most occurred after service.  No one risk factor 
has been identified as the cause of the Veteran's hepatitis C 
infection, and there is no evidence linking the hepatitis C 
to military service.  The preponderance of the evidence is 
against the claim for service connection for hepatitis C; 
there is no doubt to be resolved; and service connection is 
not warranted.  


ORDER

New and material evidence having been submitted, the claim 
for service connection for a psychiatric disability, 
diagnosed as schizophrenia is reopened.  

Service connection for a psychiatric disability, diagnosed as 
schizophrenia, is granted.  

Service connection for hepatitis C is denied.


REMAND

The Veteran claims service connection for a bilateral 
shoulder disorder, a cervical spine (neck) disorder, and a 
lumbar spine disorder.  Service connection is already in 
effect for a left shoulder disability identified as 
neuropathy of the left axilla nerve with atrophy of the left 
deltoid muscle, presently rated at a noncompensable (0%) 
disability rating.  

The Veteran's service treatment records do reveal diagnoses 
of myositis of the left shoulder along with some symptoms of 
neck pain.  The Veteran has also asserted a claim for 
secondary service connection, claiming that his service-
connected left shoulder disability has caused him to develop 
cervical and lumbar spine disabilities.  

The Veteran has not been accorded Compensation and Pension 
examination with respect to these claims for service 
connection.  This should be done.  

When the medical evidence is inadequate, VA must supplement 
the record by seeking an advisory opinion or ordering another 
medical examination.  Colvin v. Derwinski, 1 Vet. App. 171 
(1991) and Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).   

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2009).  Expedited handling is 
requested.)

1.  Associate with the claims folder any 
VA medical records pertaining to the 
Veteran that are dated from December 2005 
to the present. 

2.  The Veteran should be accorded a spine 
examination.  The report of examination 
should include a detailed account of all 
manifestations of cervical and lumbar 
spine symptoms found to be present.  All 
necessary tests should be conducted and 
the examiner should review the results of 
any testing prior to completion of the 
report.  The examiner should review the 
medical evidence of record with attention 
to the service treatment records showing 
symptoms of left shoulder and neck pain 
and private medical records related to a 
motor vehicle accident in 1988.  The 
examiner should provide a diagnosis of any 
cervical and lumbar spine disabilities 
found to be present.  The examiner should 
provide an opinion as to the etiology of 
any spine disability found to be present.  
Specifically:

*	Is it at least as likely as not (50 
percent or greater probability) that any 
current cervical spine or lumbar spine 
disability diagnosed is related to active 
service, or symptoms of left shoulder and 
neck pain noted during service?

*	Is it at least as likely as not (50 
percent or greater probability) that any 
current cervical spine or shoulder 
disability is related to, or aggravated 
by, the Veteran's service-connected 
neuropathy of the left axilla nerve with 
atrophy of the left deltoid muscle?   

The claims folder and this remand must be 
made available and reviewed by the 
examiner in conjunction with the 
examination.  The examiner should provide 
a complete rationale for all conclusions 
reached.  

3.  The Veteran should also receive a 
joints examination to identify 
disabilities of the shoulders.  The report 
of examination should include a detailed 
account of all manifestations of all 
bilateral shoulder disabilities found to 
be present.  All necessary tests should be 
conducted and the examiner should review 
the results of any testing prior to 
completion of the report.  The examiner is 
requested to indicate:

*	Does the Veteran have any current 
orthopedic disability of the 
shoulders?

*	Is it at least as likely as not (50 
percent or greater probability) that 
any current shoulder disability is 
related to the Veteran's active 
military service or the service-
connected neuropathy of the left 
axilla nerve with atrophy of the left 
deltoid muscle?

The claims folder and a copy of this 
remand must be made available and reviewed 
by the examiner in conjunction with the 
examination.  The examiner should provide 
a complete rationale for all conclusions 
reached.

4.  Following completion of the above, 
readjudicate the Veteran's claims.  If 
any benefit on appeal remains denied, a 
Supplemental Statement of the Case should 
be issued, and the Veteran and his 
representative should be afforded an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review.


The appellant has the right to submit additional evidence and 
argument on the  matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).






______________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


